United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, RIVER ROUGE
BRANCH, River Rouge, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steve Burt, for the appellant
Office of Solicitor, for the Director

Docket No. 09-2154
Issued: May 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2009 appellant, through her representative, filed a timely appeal from
April 1 and July 30, 2009 merit decisions of the Office of Workers’ Compensation Programs
denying her occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty causally related to the factors of her federal employment.
FACTUAL HISTORY
On April 8, 2008 appellant, then a 36-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that in September 2007 she began experiencing difficulties
delivering mail due to right leg pain and weakness. Her physician diagnosed lumbar
radiculopathy on March 6, 2008, which she attributed to wear and tear from her employment
duties, including bending, twisting, squatting and reaching, as well as lifting mail and parcels out

of gurneys, lifting satchels over her right shoulder and pushing heavy carts. The employing
establishment advised that appellant was working light duty prior to her work stoppage on
February 2, 2008.
In a March 12, 2008 medical report, Dr. Shlomo Mandel, Board-certified in occupational
medicine, stated that he examined and treated appellant in February 2008. He diagnosed L4-S1
radiculopathy and provided work restrictions.
Appellant submitted a February 21, 2008 electromyography (EMG) report revealing
evidence of mild, chronic, right L4-S1 radiculopathy and a March 15, 2008 magnetic resonance
imaging (MRI) scan report showing a mild diffuse disc bulge with right foraminal protrusion and
annular tear at L5-S1.
By letter dated April 21, 2008, the Office notified appellant of the deficiencies in her
claim and requested she provide additional medical evidence.
In a May 5, 2008 report, Dr. Mandel listed appellant’s complaints of pain and weakness
in the right leg. He described a 2003 injury where appellant fell down stairs and sustained a
tibial fracture, which was treated with an open reduction internal fixation. The fracture
reportedly healed and appellant accepted a position as a mail carrier. Dr. Mandel reported
appellant’s suspicion that walking and carrying mail aggravated her condition. A March 26,
2008 physical examination revealed tenderness across the back with limited flexion and
extension. Straight leg raises produced discomfort in the right side compared with the left and
appellant complained of plantar and dorsiflexion weakness in the right compared to the left.
Dr. Mandel discussed the February 21, 2008 EMG and March 15, 2008 MRI scan. He stated that
appellant had right leg weakness historically related to a 2003 tibial plateau fracture and opined
that her symptoms may have been aggravated by her job as a mail carrier.
By decision dated July 2, 2008, the Office denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence establishing a causal relationship between her
radiculopathy and her employment factors.
On July 16, 2008 appellant, through her representative, filed a request for a telephonic
hearing before an Office hearing representative. The hearing took place on January 13, 2009.
By decision dated April 1, 2009, the Office hearing representative affirmed the July 2,
2008 decision denying the claim on the grounds that appellant did not submit sufficient medical
evidence establishing that she sustained an injury causally related to her employment factors.
On June 8, 2009 appellant, through her representative, filed a request for reconsideration.
In a May 26, 2009 medical report, Dr. Mandel reiterated the history of appellant’s 2003
tibial fracture and her suspicion that walking and carrying mail aggravated her condition.
Physical examination revealed tenderness across the lower back and that straight leg raises
produced discomfort in the right side compared to the left. Dr. Mandel opined that, according to
appellant’s history, her symptoms were caused by her work as a letter carrier.

2

By decision dated July 30, 2009, the Office denied modification of the prior decisions
finding that appellant did not submit rationalized medical evidence establishing that she
sustained an injury causally related to her employment.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that she is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See 5 U.S.C. § 8101(1); M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman
(Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954).
See 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The issue is whether appellant established that she sustained an injury causally related to
her employment factors, including bending, twisting, squatting and reaching, as well as pushing
heavy carts and lifting mail and parcels and satchels over her right shoulder.
Appellant submitted several medical reports from Dr. Mandel. On March 12, 2008
Dr. Mandel diagnosed L4-S1 radiculopathy and provided work restrictions. In May 5, 2008 and
May 26, 2009 reports, he described a prior 2003 tibial fracture and relayed appellant’s suspicion
that walking and carrying mail aggravated her condition. Dr. Mandel opined that, according to
appellant’s history, her symptoms were caused by her job as a mail carrier.
The Board finds that these reports are insufficient to establish appellant’s claims as
Dr. Mandel did not provide a fully-rationalized explanation as to how appellant’s condition was
employment related. A physician’s opinion on causal relationship is not dispositive simply
because it is rendered by a physician. To be of probative value, the physician must provide
rationale for the opinion reached.8 Dr. Mandel did not specifically identify any of appellant’s
employment duties that he believed caused or aggravated her back condition. Further, he did not
describe how the mechanisms associated with any of these employment duties would cause or
contribute to the diagnosed L4-S1 radiculopathy. As Dr. Mandel did not provide an opinion
supported with medical rationale explaining how appellant’s employment duties caused or
aggravated her back condition, his reports are of diminished probative value.9
The only other medical evidence of record consists of diagnostic reports dated
February 21 and March 15, 2008. As these reports do not address the issue of causation, they are
insufficient to establish appellant’s claim.10
CONCLUSION
The Board finds that appellant did not establish that she sustained an injury causally
related to the factors of her federal employment.

8

Jean Culliton, 47 ECAB 728 (1996).

9

See id.; Victor J. Woodhams, supra note 7.

10

See Conard Hightower, 54 ECAB 796 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT July 30 and April 1, 2009 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: May 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

